—Judgment unanimously affirmed with costs. Memorandum: By failing to object to the qualifications of the law secretary to a Supreme Court Justice to serve as either an arbitrator or a Referee, but, rather, by signing an agreement to arbitrate before an arbitrator to be appointed by the court and then submitting to a hearing before him, petitioner has waived any such objections (see, Matter of Scinta v Scinta, 129 AD2d 262, 265; Matter of Frankel v Kissena Jewish Center, 144 Misc 2d 548, 550). Likewise, a party who participates in an arbitration proceeding without demanding that the arbitrator take an oath waives the right to object (see, CPLR 7506 [f]; Matter of Institute of Intl. Educ. [Permanent Mission of Spain to United Nations], 118 AD2d 433, 435-436, lv denied 68 NY2d 608). We have examined *1013petitioner’s remaining argument and find it to be without merit. (Appeal from Judgment of Supreme Court, Niagara County, Koshian, J.—Article 78.) Present—Doerr, J. P., Boomer, Green, Pine and Davis, JJ.